Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Lou US 2003/0108250 discloses a content image processing circuit configured to receive l pixel values of an image and a content map identifying categories of content in segments of the image, the content image processing circuit  (see abst. see paragraph 32 subject matter belief map indicates probability)

(content factor circuit configured to determiner content factor...... (see paragraph 32 note that the subject matter belief map contains a probability, see paragraph 43 note that color and texture is used to determined the probabilities, see paragraph 64 note that belief maps see paragraph 64 particularity equation note that a control signal is generated from the belief maps).

ontent modifying circuit coupled to the content factor circuit to receive the content factor and configured to generate a sharpened version of a luminance pixel value of the pixel by at least applying the content factor to a version of a luminance pixel value of the pixel (see paragraph 53 note that the control signal is used to perform unsharp masking. See paragraph 29 note that invention can be constructed in hardware.


The examiner notes that sharpening responsive to a value above a threshold and /or smoothing responsive to a value below a threshold is known  see Shu et al US 2002/0094128. However combination with  the content factor used in Lou does not appear obvious be obvious because they are very different.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669